A hearing upon the petition is ordered before the court on the 1st day of July, 1930, at eleven a.-m., daylight saving time, and petitioner directed to give notice of the hearing by mail to the Federation of the Bar of Western New York, the Federation of the Bar of Central New York, to the County Bar Associations and to the City Bar Associations within the Fourth Judicial Department, and to publish a notice of such hearing once each week for three successive weeks in The Daily Record of Rochester, The Buffalo Legal Daily, and the Post-Standard of Syracuse. Present— Sears, P. J., Crouch, Taylor, Edgcomb and Thompson, JJ.